


Exhibit 10.10

 

GANNETT 2015 SUPPLEMENTAL RETIREMENT PLAN

 

INTRODUCTION

 

In 2015, Gannett Co., Inc. separated its digital/broadcast and publishing
businesses into two separate publicly traded companies.  The separation occurred
when Gannett Co., Inc. contributed its publishing businesses to a newly formed
subsidiary, Gannett SpinCo, Inc., and distributed the stock of Gannett
SpinCo, Inc. to its shareholders (the “Spin-off”).  In connection with the
Spin-off, Gannett SpinCo, Inc. was renamed “Gannett Co., Inc.” (the “Company”). 
The entity formerly known as Gannett Co., Inc. was renamed “TEGNA Inc.” (the
“Predecessor Company”) and continues the digital/broadcast businesses.

 

In connection with the Spin-Off, the Company entered into that certain Employee
Matters Agreement by and between the Company and the Predecessor Company dated
June 26, 2015 (the “Employee Matters Agreement”).  Under the Employee Matters
Agreement, the Company assumed certain liabilities under the Predecessor
Company’s Supplemental Retirement Plan (the “Predecessor Plan”) relating to
“SpinCo Group Employees” (as defined under the Employee Matters Agreement) and
“Former SpinCo Group Employees” (as defined under the Employee Matters
Agreement).  Such liabilities are the sole responsibility of the Company and
will be paid under this Plan, and not the Predecessor Plan, and the Predecessor
Company shall not have any responsibility for such liabilities.  The Employee
Matters Agreement may be used as an aid in interpreting the terms of the
benefits hereunder.  Except with respect to certain Grandfathered Participants,
all benefits hereunder are frozen.  Notwithstanding any other provision of this
Plan or the Predecessor Plan, no Participant shall be entitled to duplicate
benefits under both such Plans with respect to the same period of service or
compensation.

 

ARTICLE ONE

 

Definitions

 

1.1                                                                              
“Plan” means this Gannett 2015 Supplemental Retirement Plan. However, where the
context refers to provisions in effect prior to the Effective Date of this Plan,
the term “Plan” shall include the Predecessor Plan.  “Predecessor Plan” means
the Gannett Supplemental Retirement Plan.

 

1.2                                                                              
“Funded Plan” means the Gannett Retirement Plan, previously maintained by the
Predecessor Company and now maintained by the Company, as it may pertain to a
particular Employee.

 

1.3                                                                              
“Company” means Gannett Co., Inc. or any successor to its business and/or assets
which assumes the Plan by operation of law or otherwise.  However, where the
context refers to provisions in effect prior to the Effective Date of this Plan,
the term “Company” shall include the Predecessor Company.  “Predecessor Company”
means TEGNA Inc., formerly named Gannett Co. Inc. prior to the Effective Date.

 

--------------------------------------------------------------------------------


 

1.4                                                                              
“Board” means the Board of Directors of the Company.

 

1.5                                                                              
“Committee” means the Gannett Benefit Plans Committee.

 

1.6                                                                              
“Effective Date” means June 29, 2015.

 

1.7                                                                              
“Employee” means any employee of the Company or former employee of the
Predecessor Company who is within “a select group of management or highly
compensated employees” as this term is used in Title I of ERISA and is
designated by the Committee as being a Participant in this Plan on a schedule
maintained by the Committee.

 

1.8                                                                              
“Monthly Benefit” means:

 

·                  for an Employee who began participating in the Predecessor
Plan on or before January 1, 1998 and who is listed on a schedule maintained by
the Committee as being entitled to the benefit described under this bullet point
(such list referred to herein as “Appendix A”), the Employee’s monthly benefit,
expressed as a single life annuity payable for the Employee’s life, calculated
using the formula set forth in Article VI of the Funded Plan but ignoring the
benefit limitations in the Funded Plan required by Code Section 415 or the
limitations on an Employee’s compensation under Code Section 401(a)(17) and
taking into account all amounts deferred under the Gannett Co., Inc. Deferred
Compensation Plan.

 

·                  for an Employee who began participating in the Predecessor
Plan after January 1, 1998 and who is listed on a schedule maintained by the
Committee as being entitled to the benefit described under this bullet point
(such list referred to herein as “Appendix A”), the Employee’s monthly benefit,
expressed as a single life annuity payable for the Employee’s life, calculated
using the formula under Article VI or Article VIA, whichever is used to
calculate the Employee’s benefit under the Funded Plan, but ignoring the benefit
limitations in the Funded Plan required by Code Section 415 or the limitations
on an Employee’s compensation under Code Section 401(a)(17) and taking into
account all amounts deferred under the Gannett Co., Inc. Deferred Compensation
Plan.

 

·                  for an Employee who began participating in the Predecessor
Plan after January 1, 1998 and who is listed on a schedule maintained by the
Committee as being entitled to the benefit described under this bullet point
(such list referred to herein as “Appendix B”), the Employee’s monthly benefit,
expressed as a single life annuity payable for the Employee’s life, calculated
using the formula set forth in Article VI of the Funded Plan but ignoring the
benefit limitations in the Funded Plan required by Code Section 415 or the
limitations on an Employee’s compensation under Code Section 401(a)(17) and
taking into account all amounts deferred under the Gannett Co., Inc. Deferred
Compensation Plan.

 

2

--------------------------------------------------------------------------------


 

·                  for an Employee who formerly participated in the Central
Newspapers, Inc. Retirement Plan (the “CNI Plan”) and who is listed on a
schedule maintained by the Committee as being entitled to the benefit described
under this bullet point (such list referred to herein as “Appendix C”), the
Employee’s monthly benefit, expressed as a single life annuity payable for the
Employee’s life, calculated using the pension equity formula applicable to such
Employee under the Funded Plan, but ignoring the benefit limitations in the
Funded Plan required by Code Section 415 or the limitations on an Employee’s
compensation under Code Section 401(a)(17) and taking into account salary and
bonuses deferred under the Gannett Co., Inc. Deferred Compensation Plan. 
Notwithstanding the foregoing, if the Employee’s benefit under the Funded Plan
is calculated using a grandfathered CNI Plan pension formula set forth in the
Appendix to the Funded Plan, the Employee’s “Monthly Benefit” under this Plan
will be calculated in accordance with Exhibit A.

 

Notwithstanding the foregoing, prior to a Change in Control, for purposes of
calculating a particular Employee’s Monthly Benefit, the Board, or a committee
of the Board acting on its behalf, may adjust an Employee’s earnings, years of
service or other factor used in calculating the Employee’s Monthly Benefit in
any manner the Board or such committee deems appropriate, provided such
adjustment is memorialized in writing and provided that in no event will any
such adjustment result in a reduction of the benefit accrued by the Employee as
of the date the adjustment is made. The Board, or a committee of the Board
acting on its behalf, may make such adjustment solely for a specified Employee
or group of Employees and without regard to how other Employees are treated.  No
adjustments may be made pursuant to this provision following a Change in
Control.

 

Except for Grandfathered Participants, the Monthly Benefits of all Employees
participating in this Plan are frozen effective August 1, 2008 in that such
Employees’ benefits as of August 1, 2008 shall not be increased for earnings or
credited service earned on or after that date.  Grandfathered Participants shall
continue to accrue benefits under this Plan under the following rules:

 

(a)                                 A Grandfathered Participant’s Monthly
Benefit shall be calculated as follows:

 

(i)                                     For a Grandfathered Participant’s
credited service earned up to July 31, 2008, the Grandfathered Participant’s
Monthly Benefit shall be calculated using the formula set forth in Article VI of
the Funded Plan or the CNI formula set forth in Exhibit A, whichever is
applicable to the Grandfathered Participant (but ignoring provisions that freeze
benefits under such formulas as of August 1, 2008); and

 

3

--------------------------------------------------------------------------------


 

(ii)                                  For a Grandfathered Participant’s credited
service earned on or after August 1, 2008, the Grandfathered Participant’s
Monthly Benefit shall be calculated as two-thirds of the benefit that would be
earned under the formula set forth in Article VI of the Funded Plan or the CNI
formula set forth in Exhibit A, whichever is applicable to the Grandfathered
Participant (but ignoring provisions that freeze benefits under such formulas as
of August 1, 2008).

 

(b)                                 For purposes of calculating the amounts
described in (a), the formula set forth in Article VI of the Funded Plan or the
CNI formula set forth in Exhibit A, whichever is applicable to the Grandfathered
Participant, shall be applied ignoring the benefit limitations in the Funded
Plan required by Code Section 415 or the limitations on a Grandfathered
Participant’s compensation under Code Section 401(a)(17) and taking into account
the Grandfathered Participant’s elective deferrals of base salary and annual
bonuses into the Gannett Co., Inc. Deferred Compensation Plan.

 

1.9                                                                              
“Normal Retirement Date” and “Early Retirement Date” mean the relevant dates in
the Funded Plan as they apply to a particular Employee.

 

1.10                                                                       
“Code” means the Internal Revenue Code of 1986, as amended, and regulations
thereunder.

 

1.11                                                                       
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and regulations thereunder.

 

1.12                                                                        A
“Change in Control” means the first to occur of the following:

 

(i)                                     the acquisition by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (x) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (y) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section, the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition directly from the Company, (B) any acquisition by the Company,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or one of its affiliates or (D) any acquisition
pursuant to a transaction that complies with clauses (x), (y) and (z) of
subparagraph (iii) below;

 

(ii)                                  individuals who constitute the Board as of
the Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority

 

4

--------------------------------------------------------------------------------


 

of the Board; provided, however, that any individual becoming a director
subsequent to such date whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(iii)                               consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case, unless, following such Business
Combination, (x) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation or entity resulting from such
Business Combination (including, without limitation, a corporation or entity
that, as a result of such transaction, owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions as their ownership immediately prior to
such Business Combination of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities, as the case may be, (y) no Person
(excluding any employee benefit plan (or related trust) of the Company or any
corporation or entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation or entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or entity, except to the extent that such
ownership existed prior to the Business Combination, and (z) at least a majority
of the members of the board of directors of the corporation or entity resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

5

--------------------------------------------------------------------------------


 

No Employee who participates in any group conducting a management buyout of the
Company under the terms of which the Company ceases to be a public company may
claim that such buyout is a Change in Control under this Plan for purposes of
accelerating such Employee’s vesting under this Plan.  For purposes of the Plan,
no Employee shall be deemed to have participated in a group conducting a
management buyout of the Company unless, following the consummation of the
transaction, such Employee was the beneficial owner of more than 15% of the
then-outstanding voting securities of the Company or any successor corporation
or entity resulting from such transaction.

 

1.13                                                                       
“Independent Fiduciary” means the person or persons designated as such in
Section 6.8 of the Plan.

 

1.14                                                                       
“Rabbi Trust” means a trust or sub-trust established pursuant to Section 4.4 of
the Plan.

 

1.15                                                                       
“Grandfathered Participant” means an eligible Employee who satisfies both of the
following requirements: (i) the eligible Employee was an active participant in
the Predecessor Plan as of August 1, 2008 who was accruing a Predecessor Plan
benefit that is calculated under Article VI of the Funded Plan or the CNI
formula set forth in Exhibit A; and (ii) the Eligible Employee was grandfathered
in 1998 in his/her right to have his/her benefit under the Predecessor Plan
calculated using the benefit formula set forth under Article VI of the Funded
Plan or was grandfathered in 2002 in his/her right to have his/her benefit under
the Predecessor Plan calculated using the benefit formula set forth in
Exhibit A.

 

ARTICLE TWO

 

Purpose of Plan

 

2.1                                                                              
The purpose of this Plan is to provide supplemental retirement benefits on an
unfunded basis to certain highly compensated employees who were Participants in
the Predecessor Plan and who had benefits under the Predecessor Plan that have
been assumed by this Plan pursuant to the Employee Matters Agreement.  The
benefits of all Employees eligible to participate in this Plan are frozen in
that such Employees’ benefits as of August 1, 2008 shall not be increased for
earnings or credited service earned on or after that date; provided that
Grandfathered Participants shall continue to accrue benefits under this Plan at
the reduced rates described in Section 1.8.   Subject to the preceding sentence,
for a Participant who is employed immediately following the Effective Date by
the Company or an Affiliate and each “Former SpinCo Group Employee” (as defined
in the Employee Matters Agreement), service shall be recognized with the
Predecessor Company or any of its subsidiaries or predecessor entities at or
before the Effective Date, to the same extent that such service was recognized
by the Predecessor Company under the Predecessor Plan prior to the Effective
Date as if such service had been performed for the Company for purposes of
eligibility, vesting and determination of level of benefits under this Plan.

 

6

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

Eligibility and Vesting

 

3.1                                                                              
The only Employees eligible to participate in this Plan are those “SpinCo Group
Employees” and “Former SpinCo Group Employees” (as such terms are defined in the
Employee Matters Agreement) who participated in the Predecessor Plan, had their
benefits under the Predecessor Plan assumed by this Plan pursuant to the
Employee Matters Agreement and are set forth on Appendix A, B or C.  The Benefit
Plans Committee has full discretionary authority to delete individuals from
participation in this Plan by amending Appendix A, B or C.  If an individual’s
name is removed from Appendix A, B or C, such individual shall have no rights to
benefits under this Plan except for those benefits that have vested as of the
date of removal or that will vest in the future, including benefits that will
vest pursuant to the last paragraph of Section 4.2.  Subject to the special
vesting rules provided in Sections 5.1 and 5.3:

 

(a)                                 Plan benefits that a participant had accrued
through December 31, 2002 shall vest pursuant to the same vesting schedule and
vesting terms and conditions as are in effect from time to time under the Funded
Plan.

 

(b)                                 An individual who was a Predecessor Plan
participant as of December 31, 2002 shall not vest in any benefit that is earned
after December 31, 2002 until the earliest of the following dates: (i) the date
that the participant attains age 55, assuming continued employment by the
Company to such age, and is fully vested under the Funded Plan (i.e., the
participant completes 5 years of service under the Funded Plan); or (ii) the
date that the participant has completed 25 years of service with the Company
(such service to be calculated pursuant to the terms of the Funded Plan).  At
the time of such vesting, all benefits that have accrued after December 31, 2002
shall be deemed vested.

 

(c)                                  Additionally, any individual who became a
Predecessor Plan participant on or after January 1, 2003 shall not vest in any
benefit until the earliest of the following dates: (i) the date that the
participant attains age 55, assuming continued employment by the Company to such
age, and is fully vested under the Funded Plan; or (ii) the date that the
participant has completed 25 years of service with the Company (such service to
be calculated pursuant to the terms of the Funded Plan).  At the time of such
vesting, all benefits that have accrued to the participant shall be deemed
vested.

 

(d)                                 In applying these rules and for purposes of
calculating the benefit that a participant had accrued through December 31,
2002, in the event that a participant vests in the benefit he had accrued as of
December 31, 2002 but does not vest in any further benefit, the maximum Plan
benefit payable

 

7

--------------------------------------------------------------------------------


 

to the participant shall not exceed his benefit calculated under Article Four as
of December 31, 2002, taking into account service and compensation through that
date and not thereafter.

 

ARTICLE FOUR

 

Benefits

 

4.1                                                                              
Subject to Section 8.5, and except as provided in Section 5.1, the Company shall
pay the vested benefits due under this Plan commencing within 30 days of
retirement, death or any other termination of employment.  Notwithstanding the
foregoing, no benefits shall commence prior to the date an Employee attains or
would have attained Early Retirement Age under the Funded Plan, except as
provided in Sections 5.1 and 5.4.

 

For purposes of determining whether a Grandfathered Participant has terminated
employment, if the Grandfathered Participant incurs a bona fide leave of absence
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, where such impairment causes the Grandfathered
Participant to be unable to perform the duties of his or her position of
employment or any substantially similar position of employment, the leave of
absence will not be treated as a termination of employment.  However, for this
rule to apply there must be a reasonable expectation that the Grandfathered
Participant will return to perform services for the Company, and the period
where such a leave of absence is not treated as a termination of employment may
not exceed 29-months.  In such instances, the Grandfathered Participant may
continue to accrue benefits under the Plan during such 29-month period (but not
beyond such period), but only to the extent provided under the Plan and for the
time period prior to the date the Grandfathered Participant is deemed to
terminate employment.

 

4.2                                                                              
The benefit payable under this Plan is determined by (i) calculating the
Employee’s Monthly Benefit and (ii) subtracting from such monthly amount the
actual benefit to which the Employee has accrued under the Funded Plan.  For
purposes of calculating the offset under subsection (ii), if the Employee’s
benefit is determined under Article VIA of the Funded Plan, it shall be
converted to an actuarially equivalent single life annuity, determined as
follows:

 

·                  For those Employees who retire directly from active
employment on or after their earliest Early Retirement Date, the Employee’s
benefit under the Funded Plan shall be converted to a single life annuity
payable immediately at the Employee’s retirement date.

 

·                  For deferred vested Employees, the Employee’s benefit under
the Funded Plan shall be converted to a single life annuity payable at age 65.

 

8

--------------------------------------------------------------------------------

 

 

To the extent that the amount of an Employee’s monthly benefit under the Funded
Plan is increased or decreased (due, e.g., to a change in the Code
Section 401(a)(17) or 415 limits or otherwise), the amount payable from this
Plan shall increase or decrease accordingly.

 

Notwithstanding the foregoing, an Employee’s monthly benefit calculations under
subsections (i) and (ii) above shall not take into account any of his or her
service with Army Times, Asbury Park, Multimedia or their related businesses
prior to the earlier of January 1, 1998 and the date the Employee transfers to
the Predecessor Company’s corporate payroll.

 

Except for those Employees who participated in the Central Newspapers, Inc.
Unfunded Supplemental Retirement Plan (the “CNI SERP”), an Employee’s monthly
benefit calculations under subsections (i) and (ii) above shall not take into
account any of the Employee’s service or compensation earned before August 1,
2000 with Central Newspapers, Inc., or any entity that was a member of such
company’s controlled group before such date.  For those Employees who
participated in the CNI SERP, the monthly benefit calculations under subsections
(i) or (ii) above shall not take into account any of the Employee’s service or
compensation prior to January 1, 1994.

 

If an Employee leaves the Company’s corporate payroll, no further benefits shall
accrue under this Plan, provided that service within the Company’s controlled
group will count for purposes of determining the vested portion of the benefit
accrued to the date an Employee leaves the Company’s Corporate Payroll.

 

Notwithstanding any provision in the Plan or the Funded Plan to the contrary, in
the event that an Employee commences benefits after normal retirement age, the
suspension of benefits rules under ERISA section 203(a)(3)(B) shall apply. 
Accordingly, such an Employee’s normal retirement benefit under the Plan will
not be actuarially increased to reflect the delay resulting from the Employee
commencing benefits after the Employee’s attaining normal retirement age
(although the Employee will continue to accrue benefits for post-normal
retirement age service and earnings to the extent provided for under the Plan).

 

4.3                                                                              
The benefit payable under this Plan shall be payable in the same form as the
form in which benefits are payable to the Employee under the Funded Plan, except
that benefits under this Plan shall not be payable in the form of a lump sum
distribution (other than as set forth in the following paragraph and Sections
5.1 and 5.4).  If the Employee elects a lump sum distribution under the Funded
Plan and the benefit under this Plan is payable in the form of an annuity, the
Employee may elect to receive his Plan benefit under one of the actuarial
equivalent forms of annuities available to the Employee under the Funded Plan. 
If an Employee’s Plan benefit is payable in the form of an annuity and the
Employee fails to make a form of distribution election under this Plan or the
Funded Plan by the date when benefits commence under this Plan, or a timely
election is not possible at the time benefits become payable (e.g., due to a
change in marital status), the benefit

 

9

--------------------------------------------------------------------------------


 

payable to a single Employee will be paid in the form of a single life annuity
and the benefit payable to a married Employee will be paid in the form of a
joint and 100 percent spousal survivor annuity.  In the case of a joint and
survivor annuity or any option other than a life-only annuity, the amount of the
benefit shall be actuarially reduced to reflect that form of payment.

 

Notwithstanding the preceding paragraph, Sections 5.1 and 5.4 shall apply in the
event of a Change in Control.  Also, notwithstanding the preceding paragraph,
the following distribution rules shall apply:

 

·                  Employees Commencing Participation after December 6, 2006. 
Employees first commencing participation in the Predecessor Plan on or after
December 6, 2006, shall receive their Plan benefits in the form of a lump sum
distribution.

 

·                  Active Employees as of December 6, 2006.  Employees who are
active employees of the Predecessor Company as of December 6, 2006, may elect on
or before March 31, 2007 to receive their benefit in the form of a lump sum
distribution (rather than an annuity in accordance with the first paragraph of
this Section); provided that for an Employee who makes such an election in 2006,
the election shall not become effective unless the Employee terminates
employment or retires on or after July 1, 2007, and for an Employee who makes
such an election on or after January 1, 2007 and before April 1, 2007, such
election shall not become effective unless the Employee terminates employment or
retires on or after January 1, 2008.  Such election shall be irrevocable.  If an
Employee does not make an election, the Employee’s benefit shall be paid in the
form of an annuity (in accordance with the first paragraph of this Section).

 

·                  Retirees and Inactive Employees as of June 30, 2007.  The
benefits of Employees who terminate employment or retire before July 1, 2007,
shall be paid in the form of an annuity (in accordance with the first paragraph
of this Section).

 

If an Employee’s benefit commences prior to his or her Normal Retirement Date,
the benefit from this Plan shall be reduced in the same manner as provided for
in the Funded Plan.  If an Employee dies after becoming vested but before the
Employee’s benefit commences, a spouse, if surviving, shall be entitled to
receive a monthly lifetime benefit equal to the benefit that would have been
received had the Employee terminated employment on his or her date of death and
retired on the first day of the month on or following the later of the
Employee’s date of death or the date that would have been the Employee’s
earliest Early Retirement Date, and elected a 100 percent spousal survivor
annuity, and then died.  Notwithstanding the foregoing, if the Employee has
elected to receive his vested benefit in the form of a lump sum distribution,
the vested benefit paid to the surviving spouse shall be a lump sum amount that
is equal to the vested amount that would have been paid to the Employee, and
such amount shall be paid to the

 

10

--------------------------------------------------------------------------------


 

spouse on the same date it would have been paid to the Employee, provided that
the spouse is surviving on such date.

 

Any actuarial adjustments required with respect to benefits payable under this
Plan shall be accomplished by reference to the actuarial assumptions used in the
Funded Plan.

 

Effective as of January 1, 2002, the CNI SERP was merged into the Predecessor
Plan and the CNI SERP shall have no independent existence apart from the
Predecessor Plan and this Plan.  Any benefit paid under this Plan to an Employee
who accrued a benefit under the CNI SERP shall be in lieu of and in complete
satisfaction of any benefit under the CNI SERP.  Notwithstanding any provision
in this Plan to the contrary, the following provisions apply to an Employee who
had accrued a benefit under the CNI SERP, but only with respect to such benefit
the Participant had accrued as of January 1, 2002 and disregarding all service
and compensation earned after that date:

 

·                  The benefit that the Employee had accrued under the CNI SERP
as of January 1, 2002 shall be paid in the form of a lump sum distribution or
such other form that the Employee had elected under the CNI SERP within the
first 30 days of becoming eligible to participate in such plan.  Such
distribution shall commence at the time specified under the terms of the CNI
SERP, provided that it shall not commence before the Employee attains Early
Retirement Age under the Funded Plan.  Such benefit shall offset any benefit
payable under this Plan.

 

·                  In lieu of the death benefit described in Section 4.3 of this
Plan, an Employee shall be entitled to the death benefit provided in
Section 3.01 of the CNI SERP with respect to the benefit that the Employee had
accrued under the CNI SERP as of January 1, 2002.  Such benefit shall be
calculated and paid consistent with the terms set forth in the CNI SERP and the
grandfathered CNI Plan provisions set forth in the Funded Plan’s Appendix.  Such
benefit shall offset any benefit payable under this Plan.

 

4.4                                                                              
The benefits payable under this Plan shall be paid by the Company each year out
of assets which at all times shall be subject to the claims of the Company’s
creditors.  The Company may in its discretion establish a Rabbi Trust in which
to place assets from which such benefits are to be paid on behalf of all or some
Employees, as determined by the Committee in its sole discretion, but neither
the creation of such trust nor the transfer of funds to such trust shall render
such assets unavailable to settle the claims of the Company’s creditors.  Such
Rabbi Trust may be a sub-trust maintained as a separate account within a larger
trust meeting the requirements of this provision that is also used to pay
benefits under other Company-sponsored unfunded nonqualified plans.

 

Notwithstanding the establishment of a Rabbi Trust, the Company intends this
Plan to be unfunded for tax purposes and for purposes of Title I of ERISA.  In

 

11

--------------------------------------------------------------------------------


 

addition, despite the existence of this Plan or an associated Rabbi Trust to pay
promised benefits, Employees have the status of general unsecured creditors of
the Company and the Plan constitutes a mere promise to make benefit payments in
the future.

 

ARTICLE FIVE

 

Change in Control Benefits

 

5.1                                                                              
Upon a Change in Control, each active Employee’s accrued Plan benefit shall
fully vest and the actuarially equivalent lump sum value of each Employee’s
accrued Plan benefit as of the date of the Change in Control, whether or not in
pay status as of such date, shall be paid within 45 days after the Change in
Control.  For purposes of this calculation, the following assumptions shall
apply:

 

·                  If the Employee has not reached age 55 as of the date of the
Change in Control and the Employee’s Plan benefit is not calculated based on the
pension formula set forth in Article VIA of the Funded Plan (i.e., a pension
equity formula), the Employee’s actuarial equivalent lump sum benefit will be
calculated based on the Plan benefit that would be paid to the Employee if the
Employee terminated employment as of the date of the Change in Control, survived
to age 55 and commenced benefits at age 55 in the form selected or otherwise
assumed under Section 4.3 (assuming for this purpose that the Employee was
vested in his or her benefit under the Funded Plan).

 

·                  If the Employee has not reached age 55 as of the date of the
Change in Control and the Employee’s Plan benefit is calculated based on a
pension formula set forth in Article VIA of the Funded Plan (i.e., a pension
equity formula), the Employee’s lump sum Plan benefit will be calculated based
on the Employee’s Basic Retirement Amount (as such term is defined in
Article VIA of the Funded Plan) under the Plan and the Funded Plan as of the
date of the Change in Control (assuming for this purpose that the Employee was
vested in his or her benefit under the Funded Plan).

 

·                  If the Employee has reached age 55 as of the date of the
Change in Control, the Employee’s actuarial equivalent lump sum benefit will be
calculated based on the Plan benefit that would be paid to the Employee if the
Employee terminated employment as of the date of the Change in Control and
commenced benefits on the date of the Change in Control (assuming for this
purpose that the Employee was vested in his or her benefit under the Funded
Plan).

 

·                  The “applicable interest rate” and “applicable mortality” set
forth in the Funded Plan shall be used for making these calculations.

 

12

--------------------------------------------------------------------------------


 

·                  The special vesting rule of this Section 5.1 shall not apply
to any Employee who is not an active employee of the Company or its affiliates
as of the date of the Change in Control, and the benefit paid to such an
Employee under this Section shall be calculated based solely on the Employee’s
vested benefit as of the date of the Change in Control.

 

All Employees who are covered by the Plan as of January 1, 2008 (including
retired Employees receiving benefits, Employees actively participating in the
Plan, and Employees who have accrued a benefit under the Plan but have not
commenced benefits) may be given an election on or before December 15, 2008 (or
such earlier date designated by the Plan Administrator) to not have the
distribution rules under the first paragraph of this Section 5.1 and Section 5.4
apply if a Change in Control occurs after July 1, 2009.  An Employee making such
an election will be paid his or her benefit at the time and form that benefits
would be paid to the Employee ignoring the special distribution rules that apply
under Section 5.1 and Section 5.4.  Once made, the election shall be
irrevocable.  If an Employee is not given or does not make an election, the
Employee’s benefit shall be paid in accordance with the special distribution
rules that apply under Section 5.1 and Section 5.4.

 

For purposes of this Section 5.1, a Change in Control means a Change in Control
that is also a change in ownership or effective control of the Company or a
change in the ownership of a substantial portion of the assets of the Company
within the meaning of Code Section 409A(a)(2)(A)(v) and the Treasury regulations
issued thereunder.

 

5.2                                                                              
If a Change in Control occurs, each Employee who is actively participating in
the Plan on the date of the Change in Control shall be entitled to continue
participating in the Plan following the Change in Control until (i) he or she
ceases to be an Employee (without regard to the requirement in clause (3) of
Section 1.7 that an Employee be designated by the Committee) or (ii) the Plan is
terminated pursuant to Article Seven.  Such an Employee may not be deleted from
participation in the Plan pursuant to Section 3.1 or any other provision of the
Plan.  No new persons may be designated as eligible to participate in the Plan
on or after a Change in Control.

 

5.3                                                                              
If a Change in Control occurs, each active Employee who is actively
participating in the Plan on the date of the Change in Control shall vest in
full in his or her past and future accruals under the Plan.

 

5.4                                                                              
If an Employee receives a distribution under Section 5.1 and continues
participating in the Plan, any subsequent benefit he or she receives shall be
determined taking into account credited service and compensation before and
after such Change in Control but such benefit shall be reduced by the actuarial
equivalent value of the amount distributed to the Employee pursuant to
Section 5.1 so that there is no duplication of benefits.  The benefits for each
Employee who is actively participating in the Plan on the date of the Change in

 

13

--------------------------------------------------------------------------------


 

Control that are earned after the Change in Control shall be paid in the form of
a lump sum distribution within 30 days of retirement, death or any other
termination of employment and there is no requirement that the Employee must
first attain age 55 before benefits commence.  The assumptions set forth in
Section 5.1 shall be used for calculating the benefit (except that such
assumptions shall be applied as of the date of the Employee’s retirement, death
or termination of employment) and the benefit paid to the Employee under this
Section 5.4 shall be reduced by the actuarial equivalent value of the amount
distributed to the Employee pursuant to Section 5.1 so that there is no
duplication of benefits.  The actuarial equivalent value shall be determined as
the lump sum amount previously distributed pursuant to Section 5.1 increased
with interest (at the “applicable interest rate” set forth in the Funded Plan
for each year or portion of a year) to the subsequent distribution date.  For
purposes of this Section 5.4, a Change in Control means a Change in Control that
is also a change in ownership or effective control of the Company or a change in
the ownership of a substantial portion of the assets of the Company within the
meaning of Code Section 409A(a)(2)(A)(v) and the Treasury regulations issued
thereunder.

 

5.5                                                                              
Anything in the Plan to the contrary notwithstanding, if a Change in Control
occurs and if the Employee’s employment with the Company terminated prior to the
date on which the Change in Control occurs, and if it is reasonably demonstrated
by the Employee that such termination of employment (i) was at the request of
any third party participating in or causing the Change in Control or
(ii) otherwise arose in connection with, in relation to, or in anticipation of a
Change in Control, then the Employee shall be entitled to such benefits under
the Plan as though the Employee had terminated his or her employment on the day
after the Change in Control.  For purposes of this Section 5.5, a Change in
Control means a Change in Control that is also a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Code
Section 409A(a)(2)(A)(v) and the Treasury regulations issued thereunder.

 

5.6                                                                              
If, with respect to any alleged failure by the Company to comply with any of the
terms of this Plan following a Change in Control, other than any alleged failure
relating to a matter within the control of the Independent Fiduciary and with
respect to which the Company is acting pursuant to a determination or direction
of the Independent Fiduciary, an Employee or beneficiary in good faith hires
legal counsel or institutes any negotiations or institutes or responds to legal
action to assert or defend the validity of, enforce his or her rights under,
obtain benefits promised under or recover damages for breach of the terms of
this Plan, then, regardless of the outcome, the Company shall pay, as they are
incurred, the Employee’s or beneficiary’s actual expenses for attorneys’ fees
and disbursements, together with such additional payments, if any, as may be
necessary so that the net after-tax payments to the Employee or beneficiary
equal such fees and disbursements.  The Company agrees to pay such amounts
within 10 days following the Company’s receipt of an invoice from the Employee
or beneficiary, provided that the Employee or beneficiary shall have submitted
an invoice for

 

14

--------------------------------------------------------------------------------


 

such amounts at least 30 days before the end of the calendar year next following
the calendar year in which such fees and disbursements were incurred.

 

5.7                                                                              
If a Change in Control occurs, the Company shall make mandatory contributions to
a Rabbi Trust established pursuant to Section 4.4, to the extent required by the
provisions of such Rabbi Trust.

 

5.8                                                                              
Notwithstanding Article VII, the Company may not amend or terminate the Plan in
a manner that has the effect of reducing or diminishing the right of any
Employee to receive any Plan benefit (including the time and form of payment of
a Plan benefit) or reduce the rate at which benefits accrue under the Plan for
the 24 consecutive month period commencing on the date of a Change in Control
(likewise any amendment to the benefit formula under the Funded Plan during such
24 consecutive month period that reduces an Employee’s benefit under this Plan
will be ignored), but only if such amendment or termination was adopted (i) on
the day of or subsequent to the Change in Control, (ii) prior to the Change in
Control and at the request of any third party participating in or causing a
Change in Control or (iii) otherwise in connection with, in relation to, or in
anticipation of a Change in Control.  In any litigation related to this issue,
whether it is the plaintiff or the defendant, the Company shall have the burden
of proof that such amendment or termination was not at the request of any third
party participating in or causing the Change in Control or otherwise in
connection with, in relation to, or in anticipation of a Change in Control.

 

ARTICLE SIX

 

Administration

 

6.1                                                                              
This Plan shall be administered by the Committee which shall possess all powers
necessary to administer the Plan, including but not limited to the sole
discretion to interpret the Plan and to determine eligibility for benefits, and
the power to delegate its authority to one or more persons.

 

6.2                                                                              
The Committee shall cause the benefits due each Employee from this Plan to be
paid by the Company and/or trustee accordingly.

 

6.3                                                                              
The Committee shall inform each Employee of any elections which the Employee may
possess and shall record such choices along with such other information as may
be necessary to administer the Plan.

 

6.4                                                                              
The decisions made by, and the actions taken by, the Committee in the
administration of this Plan shall be final and conclusive on all persons.

 

6.5                                                                              
Notwithstanding the foregoing, following a Change in Control, the Plan shall be
administered by the Independent Fiduciary.  The Independent Fiduciary shall
assume the following powers and responsibilities from the Committee, the Board
and the Company:

 

15

--------------------------------------------------------------------------------


 

(i)                                     The Independent Fiduciary shall assume
all powers and responsibilities assigned to the Committee in the foregoing
provisions of this Article Six and any other provisions of the Plan, including,
without limitation, the sole power and discretion to:

 

(A)                               determine all questions arising in the
administration and interpretation of the Plan, including factual questions and
questions of eligibility to participate and eligibility for benefits;

 

(B)                               adjudicate disputes and claims for benefits;

 

(C)                               adopt rules relating to the administration of
the Plan;

 

(D)                               determine the amount, timing and form of
benefit payments;

 

(E)                                direct the Company and the trustee of the
Rabbi Trust on matters relating to benefit payments;

 

(F)                                 engage actuaries, attorneys, accountants and
other professional advisors (whose fees shall be paid by the Company), to assist
it in performing its responsibilities under the Plan; and

 

(G)                               delegate to one or more persons selected by
it, including outside vendors, responsibility for fulfilling some or all of its
responsibilities under the Plan.

 

(ii)                                  The Independent Fiduciary shall have the
sole power and discretion to (A) direct the investment of assets held in the
Rabbi Trust, including the authority to appoint one or more investment managers
to manage any such assets, and (B) remove the trustee of the Rabbi Trust and
appoint a successor trustee in accordance with the terms of the trust agreement.

 

6.6                                                                              
Notwithstanding any provision of the Plan to the contrary, following a Change of
Control:

 

(i)                                     Any act, determination or decision of
the Company (including its Board or any committee of its Board or the board of
directors of the Ultimate Parent, as defined below) with regard to the
administration, interpretation and application of the Plan must be reasonable,
as viewed from the perspective of an unrelated party and with no deference paid
to the actual act, determination or decision of the Company.  Furthermore,
following a Change in Control, any decision by the Company shall not be final
and binding on an Employee.  Instead, following a Change in Control, if an
Employee disputes a decision of the Company relating to the Plan and pursues
legal action, the court shall review the decision under a “de novo” standard of
review.  For purposes of the Plan, “Ultimate Parent” means a publicly traded
corporation or entity which, directly or indirectly through one or more
affiliates, beneficially owns at least a plurality of the then-

 

16

--------------------------------------------------------------------------------


 

outstanding voting securities of the Company (including any successor to the
Company by reason of merger, consolidation, the purchase of all or substantially
all of the Company’s assets or otherwise).

 

(ii)                                  Any act, determination or decision of the
Independent Fiduciary with regard to the administration, interpretation and
application of the Plan shall be final, binding, and conclusive on all parties.

 

6.7                                                                              
Following a Change in Control, the Company shall cooperate with the Independent
Fiduciary as may be necessary to enable the Independent Fiduciary to carry out
its powers and responsibilities under the Plan and Rabbi Trust, including,
without limitation, by promptly furnishing all information relating to
Employees’ benefits as the Independent Fiduciary may reasonably request.

 

6.8                                                                              
The Independent Fiduciary responsible for the administration of the Plan
following a Change in Control shall be a committee composed of the individuals
who constituted the Company’s Benefit Plans Committee immediately prior to the
Change in Control and the Company’s chief executive officer immediately prior to
the Change in Control.

 

If, following a Change in Control, any individual serving on such committee
resigns, dies or becomes disabled, the remaining members of the committee shall
continue to serve as the committee without interruption.  A successor member
shall be required only if there are less than three remaining members on the
committee.  If a successor member is required, the successor shall be an
individual appointed by the remaining member or members of the committee who
(i) is eligible to be paid benefits from the assets of the Rabbi Trust or the
larger trust of which it is a part and (ii) agrees to serve on such committee.

 

If at any time there are no remaining members on the committee (including any
successor members appointed to the committee following the Change in Control),
the Trustee shall promptly submit the appointment of the successor member or
members to an arbiter, the costs of which shall be borne fully by the Company,
to be decided in accordance with the American Arbitration Association Commercial
Arbitration Rules then in effect.  The arbiter shall appoint three successor
members to the committee who each meet the criteria for membership set forth
above.  Following such appointments by the arbiter, such successor members shall
appoint any future successor members to the committee to the extent required
above (i.e., if, at any time, there are less than three remaining members on the
committee) and subject to the criteria set forth above.

 

If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.

 

17

--------------------------------------------------------------------------------


 

6.9                                                                              
Except in the case of willful misconduct, no member of the Committee, person
acting as the Independent Fiduciary, or employee or director of the Company
shall be personally liable for any act done or omitted to be done by such person
in connection with the operation and administration of this Plan.  The Company
shall indemnify, to the fullest extent permitted by law, each member of the
Committee, each person acting as the Independent Fiduciary, and each employee
and director of the Company, both past and present, to whom are or were
delegated duties, responsibilities and authority with respect to the Plan,
against any and all claims, losses, liabilities, fines, penalties and expenses
(including, but not limited to, all legal fees relating thereto), reasonably
incurred by or imposed upon such persons, arising out of any act or omission in
connection with the operation and administration of the Plan, other than willful
misconduct.

 

6.10                                                                        The
Committee shall maintain procedures with respect to the filing of claims for
benefits under the Plan, which shall provide for the following:

 

(i)                                     Any Employee or beneficiary (hereinafter
called “claimant”) whose claim for benefits under the Plan is denied shall
receive written notice of such denial.  The notice shall set forth:

 

(A)                               the specific reasons for the denial of the
claim;

 

(B)                               a reference to the specific provisions of the
Plan on which the denial is based;

 

(C)                               any additional material or information
necessary to perfect the claim and an explanation why such material or
information is necessary; and

 

(D)                               a description of the procedures for review of
the denial of the claim and the time limits applicable to such procedures,
including a statement of the claimant’s right to bring a civil action under
ERISA following a denial on review.

 

Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim.  In no event shall such an extension exceed a period
of 90 days from the end of the initial 90-day period.  If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the initial 90-day period, which shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render a decision.

 

18

--------------------------------------------------------------------------------

 

 

(ii)                                  Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Committee shall have the
right to request a review of the denial.  Review shall be granted if it is
requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial.  The review shall be conducted by the
Committee.

 

(iii)                               At any hearing of the Committee to review
the denial of a claim, the claimant, in person or by duly authorized
representative, shall have reasonable notice, shall have an opportunity to be
present and be heard, may submit written comments, documents, records and other
information relating to the claim, and may review documents, records and other
information relevant to the claim under the applicable standards under ERISA. 
The Committee shall render its decision as soon as practicable. Ordinarily
decisions shall be rendered within 60 days following receipt of the request for
review.  If the need to hold a hearing or other special circumstances require
additional processing time, the decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the request for review.  If
additional processing time is required, the Committee shall provide the claimant
with written notice thereof, which shall indicate the special circumstances
requiring the additional time and the date by which the Committee expects to
render a decision.  If the Committee denies the claim on review, it shall
provide the claimant with written notice of its decision, which shall set forth
(i) the specific reasons for the decision, (ii) reference to the specific
provisions of the Plan on which the decision is based, (iii) a statement of the
claimant’s right to reasonable access to, and copies of, all documents, records
and other information relevant to the claim under the applicable standards under
ERISA, and (iv) and a statement of the claimant’s right to bring a civil action
under ERISA.  The Committee’s decision shall be final and binding on the
claimant, and the claimant’s heirs, assigns, administrator, executor, and any
other person claiming through the claimant.

 

Notwithstanding the foregoing, following a Change in Control, the Independent
Fiduciary shall be responsible for deciding claims and appeals pursuant to the
procedures described above.  Any decision on a claim by the Independent
Fiduciary shall be final and binding on the claimant, and the claimant’s heirs,
assigns, administrator, executor, and any other person claiming through the
claimant.

 

ARTICLE SEVEN

 

Amendment and Termination

 

7.1                                                                              
While the Company intends to maintain this Plan for as long as necessary, the
Board, or a committee of the Board acting on its behalf, reserves the right to

 

19

--------------------------------------------------------------------------------


 

amend and/or terminate it at any time for whatever reasons it may deem
appropriate (subject to and to the extent permitted by Section 409A of the
Code).

 

7.2                                                                              
Notwithstanding the preceding Section, however, the Company hereby makes a
contractual commitment to pay the benefits accrued under this Plan.

 

ARTICLE EIGHT

 

Miscellaneous

 

8.1                                                                              
Nothing contained in this Plan shall be construed as a contract of employment
between the Company and an Employee, or as a right of any Employee to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any of its Employees, with or without cause.

 

8.2                                                                              
An Employee’s rights to benefit payments under the Plan are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or the
Employee’s beneficiary or contingent annuitant.

 

8.3                                                                              
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the Plan
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

 

8.4                                                                              
To the extent not preempted by federal law, all questions pertaining to the
construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Delaware without
regard to the conflict of laws principles thereof.

 

8.5                                                                              
This Plan is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
regulations and other authoritative guidance issued thereunder (“Section 409A”),
and shall be interpreted and administered in accordance with that intent.  It is
also intended that this Plan not be a material modification of the Predecessor
Plan or benefits of Participants accrued thereunder for purposes of
Section 409A, and shall be interpreted and administered in accordance with that
intent.  If any provision of the Plan would otherwise conflict with or frustrate
the foregoing intent, that provision will be interpreted and deemed amended so
as to avoid the conflict.  Section 409A is applicable to benefits earned and
vested as of December 31, 2004.

 

Notwithstanding the provisions in Article Four to the contrary, an Employee who
is a “specified employee” as defined in Section 409A whose benefit payout is
triggered by a termination of employment may not receive a distribution under
the Plan of any amounts prior to the date which is six months after the date the

 

20

--------------------------------------------------------------------------------


 

Employee terminates employment.  An Employee who is subject to the restriction
described in the previous sentence shall be paid on the first day of the seventh
month after his termination of employment an amount equal to the benefit that he
would have received during such six month period absent the restriction.  For
benefits first commencing from January 1, 2005 through December 6, 2006, to an
Employee who is a “specified employee” as defined in Section 409A, the six month
delay described in the preceding sentences shall not apply to the portion of the
Employee’s benefit that was earned and vested as of December 31, 2004.  The
portion of an Employee’s benefit that was earned and vested as of December 31,
2004 shall be calculated in accordance with the guidance issued under
Section 409A as of the date the benefits commence.  For purposes of this Plan,
any reference to “termination of employment”, “retirement” or similar term shall
mean a “separation from service” within the meaning of Section 409A.

 

 

Dated:  June 26, 2015

GANNETT SPINCO, INC.

 

 

 

 

 

By:

/s/ Todd A. Mayman

 

Name: Todd A. Mayman

 

Title:    Vice President

 

21

--------------------------------------------------------------------------------


 

Exhibit A

Benefit Formula for Certain CNI Employees

 

For an Employee who formerly participated in the CNI Plan and whose benefit
under the Funded Plan is calculated using a grandfathered CNI Plan pension
formula set forth in the Appendix to the Funded Plan, “Monthly Benefit” shall
equal:

 

the Company-provided monthly benefit that such Participant is entitled to
receive under the provisions of the Funded Plan in effect with respect to that
Participant on the date of his termination of employment (assuming his benefit
payments under the Funded Plan are determined without regard to the limitations
contained in Section 401(a)(17) and Section 415 of the Code and, after
January 1, 2002, taking into account salary and bonuses the Employee defers
under the Gannett Co., Inc. Deferred Compensation Plan) and based solely on his
creditable service on and after the January 1, 1994.

 

When calculating the Funded Plan offset to the Employee’s Monthly Benefit as set
forth in subsection (ii) of Section 4.2, such offset shall equal:

 

the Company-provided monthly benefit that such Participant is entitled to
receive under the provisions of the Funded Plan in effect with respect to that
Participant on the date of his termination of employment (assuming his benefit
payments under the Funded Plan commence on the date benefits commence hereunder)
and based solely on his creditable service on and after the January 1, 1994.

 

To the extent applicable, for purposes of calculating an Employee’s
Company-provided Monthly Benefit and the offset set forth above, the Employee
shall be deemed to have made the maximum voluntary non-deductible contributions
for periods after January 1, 1994 under the Funded Plan (determined without
regard to the limitations contained in Section 401(a)(17) and Section 415 of the
Code) for purposes of calculating the Employee’s Monthly Benefit) and to have
elected to receive as of the date his benefit payments commence a refund of his
deemed and actual voluntary non-deductible contributions for periods after
January 1, 1994 plus interest, thereby resulting in the cancellation of his
deemed and actual supplemental credits earned under the Funded Plan for periods
after January 1, 1994.

 

22

--------------------------------------------------------------------------------

 
